Citation Nr: 0519052	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-19 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for chronic obstructive pulmonary disease (COPD) with 
interstitial fibrosis due to asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk





INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1943 to December 1945 and from August 1950 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The RO granted 
service connection for COPD with interstitial fibrosis due to 
asbestosis and assigned a disability evaluation of 30 
percent, effective from October 12, 2001, the date of filing 
of the original claim for this benefit.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.

REMAND

As noted, the veteran was rated as 30 percent disabled for 
COPD in the September 2002 rating decision.  The veteran 
contends, in his June 2003 substantive appeal to the Board, 
that his condition has worsened since he was initially 
examined for service connection in December 2001.  By direct 
implication, the veteran contends that, over the length of 
time since the initial examination for service connection, 
there has been an increase in his disability, which he 
believes would be illustrated in a new, comprehensive VA 
examination. 

The veteran applied for service connection for his pulmonary 
disorder in October 2001, and was then afforded a thorough 
private examination for the purpose of determining the 
existence of a disability and its etiological origin.  The 
examination was conducted in December 2001, nearly four years 
ago.

The Board is aware that the length of time since the last 
examination, in and of itself, does not warrant a further 
examination.  See VAOPGCPREC 11-95 (April 7, 1995).  It is 
acknowledged that the veteran does not possess the medical 
credentials to render an opinion as to what specific medical 
findings will be shown if a new examination is afforded, or 
whether one is needed as a matter of medical necessity.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, it can be directly inferred from the veteran's June 
2003 statement that he believes he has suffered an increase 
in disabling symptoms since the last evaluation of his 
pulmonary disorder.  While the veteran did not specifically 
list the worsening of symptoms in his statement, his feeling 
that an examination will show a greater degree of disability, 
while not based upon any competent medical opinion, must 
originate from a belief that, as time has progressed, his 
symptoms have grown in severity.  Indeed, given the chronic 
nature of the veteran's pulmonary disorder and the evidence 
of record showing that he has suffered from pulmonary 
ailments from as early as 1954, it is apparent that the 
veteran has endured lung problems for over fifty years and is 
very familiar with the severity of symptoms and how they 
manifest with respect to his personal feelings of well-being.

In view of the foregoing, there can be no other logical 
conclusion in understanding the veteran's substantive appeal 
except that the statement itself illustrates a belief on the 
part of the veteran that his symptoms have in fact worsened 
since the time of the December 2001 examination.  As this is 
the case, it is noted that the veteran is competent to report 
on his own worsening symptoms.  The Board believes, with 
careful consideration of VAOPGCPREC 11-95, supra, that a new 
examination is warranted.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a medical 
examination by a physician knowledgeable in 
pulmonary medicine, who has reviewed the 
claims file.  The examination report should 
include appropriate methodologies for 
assessment of the veteran's condition, and 
should list all current and relevant 
findings regarding the current degree of his 
COPD with interstitial pulmonary fibrosis 
due to asbestosis.  All opinions and 
conclusions expressed by the examiner must 
be supported by a complete rationale.

2.  The RO should readjudicate the claim for 
entitlement to an increased compensable 
disability rating for COPD with interstitial 
pulmonary fibrosis due to asbestosis.  If 
the determination of this claim remains less 
than fully favorable, the veteran should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to respond 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the veteran's 
appeal.  38 C.F.R. § 20.1100(b) (2004).


